DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed March 1, 2021, with respect to claim 1 have been fully considered and are persuasive.  The Non-Final of November 27, 2020 has been withdrawn. 
The office action has been updated to reflect the appropriate prior art and teachings directed to the present invention.
  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al (US 2013/0329008, hereafter Takahasi) in view of Merkle et al (US 2014/0247871, hereafter Merkle) in further view of Jager, Fabian, “Simplified Depth Map Intra Coding With an Optional Depth Lookup Table”, Institut fur nachrichtentechnik, RWTH Aachen university, Germany, 2012 International Conference on 3D Imaging (IC3D), 2012.
	As per claim 1, Takahasi discloses a video decoding method with a decoding apparatus, comprising:
	obtaining, from a bitstream, information specifying an intra prediction mode of a current block (¶ 242, 582 – 585; ¶ 242: When the selection of the predicted image generated in the optimal intra prediction mode is notified from the selection unit 136, the intra-screen prediction unit 133 supplies the lossless encoding unit 126 with the intra-screen prediction information representing the optimal intra prediction mode or the like. ¶ 585: The depth decoding unit 512 decodes the slice-based encoding stream of the depth image of the base image supplied from the separation unit 471 in accordance with the scheme corresponding to the HEVC scheme, based on the motion information or the intra-screen information ); and
wherein the first depth value is determined by performing an intra-prediction based on the information (¶ 152);
applying an in-loop filter on the reconstructed sample of the current block, wherein the in-loop filter includes a de-blocking filter and a SAO (Sample Adaptive Offset) filter (¶ 519: Also, in the slice header of the depth image, parameters of in-loop filters, such as an adaptive loop filter (ALF) or a sample adaptive offset (SAO) other than the deblocking filter 131, are described, and the in-loop filters may be independently controlled in the color image and the depth image ).
	However, Takahasi does not explicitly teach wherein the intra prediction includes a contour mode and a region division mode;
determining a first depth value relating to the current block; 5 transforming the first depth value into a first index value, the transform being performed based on a look up table defining a correspondence relationship between a depth value and an index; determining a second index value using the first index value and a residual value, wherein the residue value specifies a difference between the first index value and the second index value; and obtaining a second depth value relating to the current block based on the second index and the look up table, wherein the first depth value is determined by performing an intra-prediction based on contour, generating a reconstructed sample of the current block using the second depth value.
¶ 185: Wedgelet_ModelIntra: Intra modeling of Wedgelet block partition (see section 3.1.1) and ¶ 188: Contour_PredTexture: Texture-based prediction of Contour block partition (see section 3.2.2)).
However, Takahasi or Merkle does not explicitly teach determining a first depth value relating to the current block; 5 transforming the first depth value into a first index value, the transform being performed based on a look up table defining a correspondence relationship between a depth value and an index; determining a second index value using the first index value and a residual value, wherein the residue value specifies a difference between the first index value and the second index value; and obtaining a second depth value relating to the current block based on the second index and the look up table, wherein the first depth value is determined by performing an intra-prediction based on contour, generating a reconstructed sample of the current block using the second depth value.
	In the same field of endeavor, Jager teaches determining a first depth value relating to the current block; 5 transforming the first depth value into a first index value, the transform being performed based on a look up table defining a correspondence relationship between a depth value and an index; determining a second index value using the first index value and a residual value, wherein the residue value specifies a difference between the first index value and the second index value; and obtaining a second depth value relating to the current block based on the second index and the look up table, wherein the first depth value is determined by performing an intra-prediction Section(s) 3.1 and 3.2: Section 3.1: (mapping all possible depth values to valid depth values) and an Index Lookup Table I[d] (mapping valid depth values to their indices).  Section 3.2: Instead of coding the actual residual depth value for a given coding unit, the predicted depth value and the original depth value are first mapped to their corresponding indices in the list of valid depth maps to get the residual index as follows).
	Therefore, it would have been obvious for one ordinary skill in the art at the time of the invention to modify the invention of Takahasi in view of Merkle in further view of Jager.  The advantage is an increase in coding efficiency.
As per claim 7, Takahasi in view of Merkle Jager discloses the method of claim 1.
However, Takahasi in view of Merkle does not explicitly teach wherein the second index value is determined by adding the residual value to the first index value.
In the same field of endeavor, Jager teaches wherein the second index value is determined by adding the residual value to the first index value (Section 3.2).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the invention to modify the invention of Takahasi in view of Merkle in further view of Jager.  The advantage is an increase in coding efficiency.
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHIKAODILI E ANYIKIRE/
Primary Examiner, Art Unit 2487